                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION

                                       NO. 4:17-CR-5-FL-1


 UNITED STATES OF AMERICA                        )
                                                 )
       v.                                        )
                                                 )                     ORDER
 SANJAY KUMAR,                                   )
                                                 )
                        Defendant.               )



       This matter is before the court on defendant’s motion (DE 572) for the court to enter order

on disposition of sealed material subject of supplemental protective order (DE 434), entered

December 16, 2019 (the “supplemental protective order”). Because of imminent sentencing

hearing, the court has expedited consideration of the same.

       In the instant motion, defendant states that case-related materials available for defendant’s

use (the “materials”), some of which are sealed and sensitive materials, are presently located in the

Pamilico County Jail (the “jail”), pursuant to the terms of the supplemental protective order.

Defendant states that an officer of the jail has informed counsel that he “intended to move the

materials to the New Bern Courthouse by 4 September 2020, placed in the custody of the Marshal,

in anticipation of sentencing.” (Def’s Mot. (DE 572) at 2). Defendant states that he “objects to

removal of the materials from his possession and use,” and he states that “after sentencing an Order

is necessary on further protection of these sensitive materials under SEAL, and defendant’s use of

his own materials, anticipating defendant’s relocation from the Pamlico County jail.” (Id.).

       As an initial matter, the instant motion raises an issue regarding transport and placement

of the materials in accordance with the terms of the court’s February 1, 2017, protective order (the




            Case 4:17-cr-00005-FL Document 573 Filed 09/03/20 Page 1 of 3
“protective order”), and the supplemental protective order. The protective order allows defendant

to access the materials in connection with, in pertinent part, sentencing and direct appeal. (Prot.

Order (DE 21) at 2). The supplemental protective order allows defendant to have access to the

materials in the reviewing room in the jail, during meetings with defendant’s counsel of record,

and during court proceedings in this case. (Supp. Prot. Order (DE 434) at 2). “Prior to the end of

any such meeting or court proceeding, defendant shall return to defendant’s counsel all copies of

[the] materials provided to him during the meeting or court proceeding.” (Id.). In addition, the

supplemental protective order provides that “[d]efendant’s counsel may remove any [such]

materials from the reviewing room and the present jail facility.” (Id. at 5).

        With respect to the responsibility of the United States Marshals Service, the supplemental

protective order provides that “[t]he U.S. Marshals Service in this district shall provide a copy of

the [supplemental protective order] and the Protective Order to the appropriate official(s) at the

present jail facility with responsibility for enforcing the terms of these Orders.” (Id. at 8). Further,

“[t]he U.S. Marshals Service shall advise the court if defendant’s housing is changed to a different

jail facility.” (Id.).

        Based on the foregoing, care should be taken in transporting the materials to the courthouse

for use by defendant and defendant’s counsel for purposes of the upcoming sentencing, while

maintaining appropriate protections for sealed materials under the terms of the protective order

and supplemental protective order.        The United States Marshals Service in this district is

DIRECTED to coordinate access by defendant and defendant’s counsel to the materials at the

courthouse for use by defendant and defendant’s counsel for purposes of the upcoming sentencing.

The court HOLDS IN ABEYANCE ruling on that portion of the motion seeking an order for




                                                   2

           Case 4:17-cr-00005-FL Document 573 Filed 09/03/20 Page 2 of 3
disposition of the materials after sentencing. At this juncture, the court notes that the protective

order allows defendant continuing access to the materials for appeal and collateral proceedings.

       The clerk is DIRECTED to serve as soon as practical a copy of this order on the parties by

email, and to the United States Marshal for this district and deputy marshal at New Bern via hand

delivery or email.

       SO ORDERED, this the 3rd day of September, 2020.



                                                             _____________________________
                                                             LOUISE W. FLANAGAN
                                                             United States District Judge




                                                 3

          Case 4:17-cr-00005-FL Document 573 Filed 09/03/20 Page 3 of 3
